DICE, Commissioner.,.
This is an appeal from an order revoking probation in a forgery case.
On November 10, 1961, appellant entered a plea of guilty in the 112th Judicial District Court of Pecos County to an indictment for forgery and was sentenced to five years’confinement in the penitentiary.
, Execution of sentence was ordered suspended by the court and appellant was placed on probation upon certain terms and conditions, one being that he commit no offense against the -laws of this ■ state or any other state or the United States, and another condition being that he report to the county probation officer. in person or by letter, within five days after having been charged with a violation of any law, stating the offense charged and the court in which the charge was filed.
On .July 16, 1962, a motion was. filed by the state to revoke the probation on the ground that appellant' had violated' certain terms and conditions of the probation.
In the motion it was alleged, among other things, that on November 26, 1961, appellant was convicted in the corporation court of Fort Stockton, Texas, 'of the offense of drunkenness and assessed a fine of $25, and on February 3, 1962, was convicted in the same court for the offense of drunkenness and assessed a fine of $20. It was also alleged that on June 10,- 1962, appellant did pass a forged instrument in writing in the sum of $40, and that ‘on June 11, 1962, he attempted-to pass as, true, a forged instrument in writing to-wit: a check in the sum of $20 to “Dave’s Truck .stop” and to “Al’s Famous Restwarant” It was further alleged that appellant had failed to report to his probation officer as directed.
After notice and hearing, an order was entered by the court on July 20, 1962, revoking the probation.
At- the hearing, it was shown b'y the evidence that on the dates‘of November 26, 1961, and February 5, 1962, appellant was convicted in the Corporation Court of the City of Fort Stockton of the offenses of drunkenness in a ptfblic pláce and assessed fines of $20 and $25.'-
It was shown by the. testimony of witnesses called by the state .that on the night of June 10, 1962, the appellant did pass as ■ true a forged check in the sum of $40 to an employee of Blackls - Pharmacy in the City of Fort Stockton.
Proof was also made by the introduction in evidence of appellant’s: written confession and the testimony of witnesses that on the same date appellant did attempt to pass *688as true another forged check in the sum of $20 to certain parties at the places alleged in the state’s motion to revoke.
It was further shown by the testimony of state’s witness Eugene Upshaw, probation officer of Pecos County, that appellant had failed to report to him concerning his being in jail for drunkenness on February 5, 1962.
No brief has been filed on behalf of appellant.
The evidence adduced is sufficient to sustain the trial court’s findings that appellant during his probation had violated the terms of probation by committing offenses against the laws of this state and failing to report to the probation officer, as provided by said probation.
In revoking the probation, no abuse of discretion is shown.
The judgment is affirmed.
Opinion approved by the court.